In an action for a divorce and *536ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated September 13, 1996, as granted the wife’s motion, inter alia, for temporary maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
Modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances, such as where a party is unable to meet his or her financial obligations, or justice otherwise requires (see, Zeitlin v Zeitlin, 209 AD2d 613; Raniolo v Raniolo, 185 AD2d 974). No such exigent circumstances exist here. The proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see, Zeitlin v Zeitlin, supra).
Thompson, J. P., Joy, Gold-stein and Luciano, JJ., concur.